Per Curiam:
Cornelius T. Strong seeks leave to appeal from denial of post conviction relief by Judge Robert B. Watts sitting in the Criminal Court of Baltimore. Strong was convicted of murder in the first degree in 1969 and, after a motion for a new trial was denied, the death penalty was imposed on February 4, 1970. The judgment was affirmed on appeal in Strong v. State, 261 Md. 371 (1971). A petition for writ of certiorari is still pending in the Supreme Court of the United States, having been filed on August 4, 1971.
In his application for post conviction relief, petitioner raised three contentions: (a) that the State knowingly and with malicious intent used perjured testimony to illegally convict him of murder; (b) that his court-appointed attorney did not adequately prepare his defense by his failure to call witnesses, to locate witnesses, and to investigate witnesses; and (c) that he was denied a speedy trial after numerous requests that a trial date be set immediately. In the addendum to the petition filed by counsel on petitioner’s behalf, the additional ground *84was raised that petitioner’s sentence amounted to “cruel and unusual punishment” and was therefore in violation of the United States Constitution.
Judge Watts found against Strong in a sound and well-considered opinion and, for the reasons given in that opinion, the application for leave to appeal is denied.

Application denied.